Case 3:16-cv-03044-L-KSC Document 72 Filed 10/02/18 PageID.1948 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11   IN RE ILLUMINA, INC.                No. 3:16-CV-03044-L-KSC
     SECURITIES LITIGATION
12                                        ORDER DENYING
                                          DEFENDANTS’ MOTION TO
13                                        FILE UNDER SEAL [ECF NO.
                                          69]
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                                                    16-CV-03044-L-KSC
Case 3:16-cv-03044-L-KSC Document 72 Filed 10/02/18 PageID.1949 Page 2 of 3



 1         Pending before the Court is defendants’ motion to file documents under seal
 2   [ECF No. 69].
 3         Sealing court records implicates the "general right to inspect and copy public
 4   records and documents, including judicial records and documents." Nixon v. Warner
 5   Commc'ns, Inc., 435 U.S. 589, 597 & n.7 (1978). The lack of opposition to a motion
 6   to seal therefore does not automatically resolve it. See Foltz v. State Farm Mut. Auto
 7   Ins. Co., 331 F.3d 1128, 1130 (9th Cir. 2003). Aside from “grand jury transcripts
 8   and warrant materials in the midst of a pre-indictment investigation,” a strong
 9   presumption applies in favor of public access to judicial records. Kamakana v. City
10   and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Accordingly, a party
11   seeking to seal a judicial record bears the burden of overcoming the strong
12   presumption of public access by meeting the “compelling reasons” standard. Id. at
13   1178. Whether a party’s proffered reasons for filing documents under seal are
14   compelling is fact specific and left to the “sound discretion of the trial court.” Nixon,
15   435 U.S. at 599. “In general, compelling reasons sufficient to outweigh the public’s
16   interest in disclosure and justify sealing court records exist when such ‘court files
17   might have become a vehicle for improper purposes,’ such as the use of records to
18   gratify private spite, promote public scandal, circulate libelous statements, or release
19
     trade secrets.” Kamakana, 447 F.3d at 1179.
20
           “While most judicial records are subject to the “compelling reasons” standard,
21
     the Ninth Circuit has “carved out an exception to the presumption of access” to court
22
     records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).
23
     “[W]hen a party attaches a sealed discovery document to a nondispositive motion the
24
     usual presumption of the public’s right of access is rebutted.” Phillips ex rel. Estates
25
     of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002). In that instance,
26
     “‘good cause’ suffices to warrant preserving the secrecy of sealed discovery
27
     material.” Foltz, 331 F.3d at 1135. For good cause to exist, the the party seeking
28
     protection must make a “particularized showing,” Kamakana, 447 F.3d at 1180, of
                                                 1
                                                                               16-CV-03044-L-KSC
Case 3:16-cv-03044-L-KSC Document 72 Filed 10/02/18 PageID.1950 Page 3 of 3



 1   the “specific prejudice or harm” that will result if the information is made public,
 2   Phillips, 307 F.3d at 120-11. “[B]road allegations of harm, unsubstantiated by
 3   specific examples or articulated reasoning” do not satisfy the good cause standard.
 4   Id. at 1211 (quoting Beckman Indus., Inc. v. International Ins. Co., 966 F.2d 470, 476
 5   (9th Cir. 1992)).
 6         Here, defendants move to file the following under seal: (1) certain portions of
 7   defendants’ memorandum of points and authorities in opposition to plaintiff’s motion
 8   to amend [ECF No. 62]; (2) the declaration of Mark P. Gimbel in support of that
 9   opposition brief; and accompanying exhibits 1, 2, 8, 15, 17. Defendants solely rely
10   on the parties’ Protective order to justify maintaining the confidentiality of
11   information contained within the above documents which was identified as
12   confidential by plaintiff. Defendants however fail to specify what information in
13   particular has been identified as confidential. This is not enough. Foltz, 331 F.3d at
14   1133 (“[A] party seeking the protection of the court via a blanket protective order
15   typically does not make the ‘good cause’ showing required by Rule 26(c) with respect
16   to any particular document.”). It is unclear what information has been earmarked as
17   “Confidential” by plaintiff. While that critical information is left unknown, the Court
18   finds that good cause has not been shown by defendants to summarily file the above
19
     documents under seal. Therefore, defendants’ motion to file under seal is DENIED
20
     WITHOUT PREJUDICE.
21
           As such, these documents need not be filed on the public docket and will be
22
     returned to the parties.
23
           IT IS SO ORDERED.
24
     Date: October 2, 2018
25

26

27
28


                                               2                              16-CV-3044-L-KSC
